


Execution Version
















ASSET PURCHASE AGREEMENT


Dated as of April 7, 2008


by and among

 
JDCO, Inc.,


Java Detour, Inc.,


Java Universe, LLC,


Elie Samaha


and


Joseph Merhi

-  -
 
 

--------------------------------------------------------------------------------

 

Execution Version


ASSET PURCHASE AGREEMENT


This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of April 7, 2008, is
by and among JDCO, Inc., a California corporation (“Buyer”), solely for the
purposes of Article Six, Java Detour, Inc., a Delaware corporation and parent of
Buyer (“Java Detour”), Java Universe, LLC, a California limited liability
company (“Seller”), and solely for purposes of Article Three, Elie Samaha and
Joseph Merhi, each individuals residing in California (each, a “Member” and
collectively, the “Member”).


WITNESSETH:


WHEREAS, Seller is engaged in the business of selling coffees, whole leaf teas,
other beverages and select baked goods (the “Business”) in a store located at
8948 Santa Monica Boulevard, West Hollywood, CA 90069 (the “Business Facility”);


WHEREAS, Seller desires to sell all of the Assets (as defined herein) to Buyer,
and Buyer desires to purchase such Assets from Seller;


WHEREAS, Seller desires to appoint Buyer as its agent for purposes of occupying
and operating the Business at the Business Facility, and Buyer desire to act as
Seller’s agent in such capacity; and


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants set
forth below, the parties hereby agree as follows:


Article 1.
Asset Sale and Purchase Transaction


           1.1               Sale and Purchase of Assets.   Subject to the terms
and conditions of this Agreement, Seller shall grant, convey, sell, assign,
transfer, and deliver to Buyer on the Closing Date (as such term is defined
herein), and Buyer shall purchase on the Closing Date, free and clear of all
covenants, restrictions, liens, security interests, claims, pledges,
assignments, subleases, options, rights of refusal, charges, leases, licenses,
encumbrances and any other restriction of any kind or nature (collectively,
“Liens”), all properties, assets, privileges, rights, interests and claims, real
and personal, tangible and intangible, of every type and description, wherever
located, including the Business as a going concern and goodwill, that are owned,
used, or held for use by Seller and related to the Business, except for those
assets which are expressly excluded pursuant to Section 1.2 hereof
(collectively, the “Assets”) Without limiting the generality of the foregoing,
the Assets shall include, without limitation, items in the following categories
that conform to the definition of the term “Assets”:


(a)           Inventories.  All inventories (including raw materials,
work-in-progress, and finished good) and supplies of Seller (collectively, the
“Inventory”), including, without limitation, Inventory held at the Business
Facility;


1

--------------------------------------------------------------------------------


(b)           Prepaid Items.  All prepaid items and expenses;


(c)           Machinery, Equipment, and Other Personal Property.  All physical
assets, machinery, equipment, furniture, fixtures, office materials and
supplies, computer hardware and software, spare parts, and other tangible
personal property of every kind and description owned, leased, or licensed by
each Seller and used or held for use in connection with the Business, including
those set forth on Schedule 1.1(c);


(d)           Real Property.  Seller’s interest in all of the leaseholds, and
other estates in real property and appurtenances thereto, leased or owned by
Seller and used or held for use in connection with the Business (collectively,
the “Business Real Properties”);


(e)          Contracts.  Seller’s rights under all contracts, leases, licenses,
indenture, agreements, whether oral or written, express or implied
(collectively, the “Assumed Contracts”);


(f)           Intellectual Property.  Seller’s rights and goodwill in and to all
trademarks, service marks, franchises, patents, trade names, jingles, slogans,
and logotypes, copyrights and other intangible rights (registered or
unregistered), including, without limitation, any and all such rights of Seller
with respect to trademarks and registrations applied for and/or granted in
Lebanon, and including any applications therefor and all drawings and designs,
know-how, show-how trade secrets and secret processes and formulas and licenses
with respect to intangible property rights, computer programs and program
rights, and other intangible property and proprietary rights, whether or not
subject to statutory registration or protection solely in connection with the
Business and excluding any and all motion picture and related rights of any kind
whatsoever (the “Retained IP Rights”);


(g)           Files and Records.  All files, records, books of account, general,
financial, and accounting records, invoices, computer programs, tapes,
electronic data processing software, customer and supplier lists,
correspondence, and other records of Seller to the extent necessary for transfer
and operation of the Business Facility;


(h)          Permits, Licenses and Authorizations.  All governmental permits,
licenses and authorizations held by Seller related to the Business, including,
without limitation, those listed on Schedule 1.1(h) to the extent the same may
be transferred to Buyer;


(i)           Guaranties.  All guaranties, warranties, indemnities, and similar
rights in favor of Seller with respect to the Business or any of the Assets;


(j)           Asset List.  Those items listed on the asset list attached as
Schedule 1.1(j) hereto; and


(k)          Goodwill.  Seller’s goodwill in, and the going concern value of,
the Business.


2

--------------------------------------------------------------------------------


           1.2               Excluded Assets.  Notwithstanding the foregoing,
the Assets shall not include the following Assets (collectively, the “Excluded
Assets”):


(a)           Claims for Taxes.  Any and all claims of Seller for refunds,
carrybacks, carryforwards, and credits relative to Taxes paid or attributable to
a taxable period (or portion thereof) ending on or prior to the Closing Date;


(b)           Retained Rights.  Any property, right, or asset, arising from or
directly related to the defense, release, compromise, discharge, or satisfaction
of any of the Retained Liabilities (as such term is defined herein);


(c)           Personnel Records.  The personnel records of Seller with respect
to the employees of the Business; and


(d)           Retained IP Rights.  Any rights and goodwill in and to any of the
Retained IP Rights.


1.3          Liabilities.  All debts, liabilities, taxes, claims, costs and
expenses of or against Seller, including but not limited to all accounts payable
balances and any accrued payroll incurred or arising prior to the Closing Date
shall be the responsibility of Seller; provided, that any accrued payroll or
operating expenses shall only be the responsibility of Seller to the extent
incurred or arising prior to the Closing Date.  Buyer does not hereby and shall
not assume or in any way undertake to pay, perform, satisfy or discharge any
obligation or liability of any nature or kind whatsoever of Seller, whether
arising before, on or after the Closing Date (the “Retained Liabilities”), and
Seller shall pay and satisfy when due all Retained Liabilities.


1.4          Purchase Price; Payment of Purchase Price.


(a)           Purchase Price.  Buyer shall purchase the Assets for an aggregate
purchase price of One Million Four Hundred Fifty Thousand Dollars ($1,450,000)
(the “Purchase Price”).


(b)           Payment of Purchase Price.  The Purchase Price shall be paid at
Closing by the issuance of One Million Four Hundred Fifty Thousand Dollars
($1,450,000) in Common Stock (as defined herein), valued at One Dollar ($1.00)
per share, or One Million Four Hundred Fifty Thousand (1,450,000) shares of
Common Stock.


1.5          Allocation of Consideration.  The Purchase Price shall be allocated
among the Assets in accordance with the allocations set forth in Schedule
1.5.  To the extent consistent with law, Buyer and Seller shall report the
federal, state and local income and other tax consequences of the purchase and
sale contemplated hereby in a manner consistent with such allocation and none of
them shall take any position inconsistent therewith upon examination of any tax
return, in any refund claim, in any litigation, or otherwise.  Seller
acknowledges and agrees that it shall cooperate with and assist Buyer and its
authorized representatives in providing Buyer with the necessary documentation
supporting the Purchase Price allocation as set forth in Schedule 1.5.
3

--------------------------------------------------------------------------------




Article 2.
Closing; Proceedings


           2.1               Closing.  The closing of the sale and transfer of
the Assets (the “Closing”) and the consummation of the other transactions
contemplated by this Agreement shall take place on or before April 7, 2008 (the
“Closing Date”).


           2.2               Proceedings.


           (a)             Deliveries by Seller.  At Closing, Seller shall
deliver to Buyer:


(i)           The Assets.


(ii)          Evidence that all third party debt and obligations of Seller
related to, or that is secured by, the Assets has been paid in full.


(iii)         Evidence that any and all obligations of Seller related to, or
that is secured by, any equipment being acquired by Buyer pursuant to Section
1.1(c) has been paid in full.


(iv)         Evidence that any and all liens on the Assets have been released
and all financing statements terminated.


(v)           Evidence that Seller has paid Buyer a one-time fee in the amount
of Fifteen Thousand Dollars ($15,000).


(vi)          An executed Bill of Sale (the “Bill of Sale”) in substantially the
form of Exhibit A attached hereto.


                        (vii)         An executed Assignment and Assumption
Agreement (the “Assignment Agreement”) in substantially the form of Exhibit B
attached hereto.


(viii)        An executed Agency, Co-Occupancy and Operating Agreement (the
“Operating Agreement”) in substantially the form of Exhibit C attached hereto.


(ix)          An executed Termination, Waiver and Mutual Release (the
“Termination Agreement”) in substantially the form of Exhibit D attached hereto.


(x)           An executed Finder’s Fee Agreement (the “Foxwoods Finder’s
Agreement”) in substantially the form of Exhibit E attached hereto.


(xi)          An executed Finder’s Fee Agreement (the “Tover Finder’s
Agreement”) in substantially the form of Exhibit F attached hereto.


4

--------------------------------------------------------------------------------


(b)                      Deliveries by Buyer. At Closing, Buyer shall deliver to
Seller:


(i)           An executed Assignment Agreement;


(ii)          An executed Operating Agreement;


(iii)         An executed Termination Agreement;


(iv)        An executed Foxwoods Finder’s Agreement;


(v)         An executed Tover Finder’s Agreement; and


(vi)        A copy of the irrevocable instructions to Java Detour’s transfer
agent instructing the transfer agent to deliver certificates evidencing an
aggregate of 1,450,000 shares of Common Stock pursuant to this Agreement, such
shares to be registered in the name of Seller or its designees.


Article 3.
Non-competition


3.1                      Defined Terms.  For purposes of this Agreement:


(a)                      “Competitive Business” means any business engaged or
preparing to engage in (i) any business competitive with any of the types of
business activities solely with respect to the Business that the Seller
conducted or materially prepared to conduct prior to the Closing Date; (ii) the
business of owning, operating, licensing and/or selling a coffee franchise,
coffee café or coffeehouse; (iii) roasting, manufacturing, selling or
distributing coffee beans and related coffee products; and (iv) manufacturing,
licensing, selling, producing, or distributing coffee, tea or related beverages
and related products, including without limitation, the development, design,
manufacture, sales, distribution and marketing of coffee or tea related
beverages, products, equipment, supplies, accessories and
apparel.  Notwithstanding anything to the contrary, “Competitive Business” shall
not include: (1) any and all restaurants, bars, night clubs and similar
establishments where the sale of non-alcoholic coffee beverages amount to 7% or
less of the gross sales of such business (collectively, the “Excluded
Businesses”); (2) any and all manufacturing, licensing, sales, production or
distribution activities and products to the extent not related to activities and
products competitive with any business that is or may be deemed to be
competitive with the Business, including without limitation, the development,
design, manufacture, sales, distribution and marketing of products, equipment,
supplies, accessories and apparel with respect to any Excluded Business; (3) any
and all activities with respect to the motion picture and television industries
including, without limitation, with respect to the Retained IP Rights; and (4)
any and all other businesses or activities not expressly defined in clauses (i)
through (iv) above.


5

--------------------------------------------------------------------------------


(b)                      “Specified Geographic Area” means each and every city,
county, parish or other political subdivision within a fifty (50) mile radius of
the Business Facility.


(c)                      “Confidential Information” means any and all
information in whatever form, tangible or intangible, that is not generally
known to the public and that relates in any material way to the Business
conducted by the Seller, including concepts, techniques, processes, methods,
systems, designs, programs, code, formulas, research, technologies, strategies,
plans, and trade secrets, as well as customer lists, customer preferences,
costs, profits, sources of supply, financial data, budgets, marketing data,
business plans and production methods relating to any aspect of the present or
actual anticipated business of the Seller; information regarding the skills and
compensation of employees, consultants, contractors and/or agents of the Seller;
and customer, client or investor names and contact information and other
confidential information relating to all such customers, clients and investors
of Seller.  “Confidential Information” also includes information in whatever
form, tangible or intangible, that is not generally known to the public and that
was provided to Buyer by Seller in connection with negotiations and other
discussions leading up to this Agreement and/or that Buyer designates as being
confidential.  “Confidential Information” does not include any information that
the receiving party can prove becomes publicly known through no wrongful act of
the receiving party.


(d)                      “Affiliate” means, with respect to any specified
Person, any other Person directly or indirectly controlling or controlled by or
under the direct or indirect common control with such specified Person.


(e)                      “Person” means an individual, a corporation, a limited
liability company, a partnership, a joint venture, a business association, a
trust or any other entity or organization, including a governmental entity.


3.2                      Non-competition.
  In light of each respective Member’s ownership interest in the Business, his
key position with the Seller, his contributions in the past to the growth and
development of the Business, his confidential and proprietary information
relating to the business and operations of the Seller, and the significant
financial benefit that each will derive from the sale of the Business, including
the sale of substantially all of the Seller’s assets and the goodwill value of
the Business to Buyer, and in order to preserve for Buyer the goodwill,
proprietary rights and value of the Business, and to protect Buyer’s investment
in the Assets, including preserving the goodwill of the Business as obtained
pursuant to this Agreement and the Confidential Information of the Seller, each
Member hereby covenants and agrees that during and for the period commencing on
the Closing Date and ending on the date that is one (1) year after the Closing
Date (hereinafter, the “Restricted Period”), the Members (including any
Affiliate) shall not, directly or indirectly, except for on behalf of Buyer or
with the prior written approval of Buyer:


(a)           engage in, operate, control, carry on, manage, direct or otherwise
conduct a Competitive Business within the Specified Geographic Area during the
Restricted Period; or


(b)           work for, be employed by, accept employment with, serve as an
agent for, agree to provide advisory services to, consult with or otherwise
assist any Person, entity or organization that engages in a Competitive Business
within the Specified Geographic Area during the Restricted Period; or


6

--------------------------------------------------------------------------------


(c)           own, finance, lend to, have an economic interest in, or become
associated as a partner, owner, stockholder, member, or joint venturer with any
Person, entity or organization (other than Buyer) engaged in, or about to become
engaged in, a Competitive Business within the Specified Geographic Area during
the Restricted Period, provided, however, that nothing in this Section 3.2(c)
shall prohibit any Member from holding, directly or indirectly, up to two
percent (2%) of any securities of an entity that is quoted on a national
securities exchange or inter-dealer quotation system;


(d)           have a business relationship with any Person, entity or
organization (other than Buyer) resulting in products of a Competitive Business
being featured in a film where any of the Members or its Affiliates had either
exclusive or joint control with respect to the choice of product placement,
provided, however, that to the extent such Member or Affiliate only had joint
control over product placement, Buyer understands and acknowledges that while
such Member or Affiliate shall be responsible for promoting the placement of
Java Detour® products in place of the products of a Competitive Business in such
instances, Buyer shall not be deemed to have violated this Section 3.2(d) in the
event that products of a Competitive Business are featured in a film as
referenced above; or


(e)           plan, develop, market, or make any preparations to provide
assistance to any Competitive Business or to form a Competitive Business,
including but not limited to any research or development efforts aimed at
ultimately benefiting a Competitive Business, within the Specified Geographic
Area during the Restricted Period.


3.3                      Confidentiality.  Members acknowledge that due to the
nature of their association with the Business, each has Confidential Information
that is of importance to the Business of Seller, affects the value of the
Business being acquired by Buyer, and will continue to be confidential
subsequent to the Closing Date, such that disclosure of such Confidential
Information to others or the unauthorized use of such Confidential Information
would cause substantial loss and harm to Buyer as purchaser of the
Assets.  Accordingly, Members agree that at all times hereafter, Members shall
not, directly or indirectly, except for on behalf of Buyer or with the prior
written approval of Buyer: (a) reveal, disclose, publish, communicate or divulge
to any person or entity, in any manner whatsoever, any Confidential Information
that has come into any Members’ knowledge or has been designed by, developed, or
otherwise learned or received by any Member; (b) authorize, permit or allow the
publication, communication, or disclosure of any Confidential Information; and
(c) either on each Member’s own behalf or on behalf of any other Person, use any
Confidential Information for any purpose other than for the benefit of Buyer.


The terms of this confidentiality covenant supplement and do not replace any
other agreements to which any Member may be a party or any other obligations
that any Member may have under laws regarding confidentiality, non-disclosure,
assignment of inventions, or the protection of intellectual property, including
any employment agreement or other agreement between Members and Buyer or between
Members and Seller.


7

--------------------------------------------------------------------------------


3.4                      Non-solicitation.  During the Restricted Period, the
Members (including Affiliates) shall not, directly or indirectly, solicit,
encourage, assist, facilitate or induce any customer, client or supplier of
Seller as of the Closing Date (or who were such at any time during the six (6)
month period immediately preceding the Closing Date), to breach any agreement or
contract with, or to discontinue or reduce his, her, or its business
relationships with, the Business being acquired by Buyer within the Specified
Geographic Area.  Each Member further covenants and agrees that during the
Restricted Period, it shall not, and shall cause its Affiliates not to, directly
or indirectly, except for on behalf of Buyer or with the prior written approval
of Buyer, solicit, recruit, hire, employ or engage any current or former
employee of Seller, or assist or facilitate any Person or entity other than
Buyer in the hiring or recruitment (including assessment) of any current or
former employee of Seller, or otherwise encourage, assist, or invite any current
or former employee of Seller to enter into an employment relationship or a
service arrangement of any kind with any Person or entity other than
Buyer.  Notwithstanding anything to the contrary, Buyer, Seller and each Member
acknowledges and agrees that Charles Tover shall not be deemed to be subject to
the restrictions set forth in this Section 3.4 insofar as Charles Tover has an
ongoing business relationship with each of Buyer, Seller and the Members.


3.5                      Reasonableness of Restrictions.  Members acknowledge
that Buyer considers the restrictive covenants of this Article 3 to be essential
and integral to this Agreement, and Buyer would not purchase the Assets without
the Members’ execution of this Agreement containing these restrictive
covenants.  Members will derive significant financial benefit from the Closing
of this transaction, and the execution of this Agreement by Members is a
condition to the Closing.  Members further acknowledge and agree that the scope
of Seller’s Business is as defined in this Agreement and that the duration of
the Restricted Period as well as the geographic scope of the Specified
Geographic Area, and the related prohibitions in this Article 3, are reasonable
and necessary in order to protect the value and legitimate interests of Buyer
and Buyer’s investment in the Assets, including the Confidential Information of
the Business.  Members represent that each will otherwise be able to obtain
gainful employment during the Restricted Period notwithstanding the provisions
of this Article 3.


3.6                      Remedy for Breach and Right to Injunction. 
Notwithstanding other provisions of this Agreement, Members agree that damages
in the event of a breach by a Member of Article 3 of this Agreement would be
difficult to ascertain and may be an inadequate remedy.  The parties agree that
Buyer will have the right to an immediate injunction or other equitable relief
in a state or federal court with appropriate jurisdiction to enjoin any such
threatened or actual breach, without any requirement to post bond or provide
similar security.  The existence of this right will not preclude Buyer from
pursuing any other rights and remedies at law or in equity that Buyer may have,
including recovery of damages for any breach by Members of this Article 3.


8

--------------------------------------------------------------------------------


3.7                      Severability and Enforceability.  The provisions
contained in the above Sections 3.1, 3.2, and 3.4 as to the time periods,
geographic area, and scope of restricted activities shall be deemed severable,
so that if any provision contained in any such Section of this Agreement is held
to be invalid or unenforceable due to the asserted unreasonableness of time,
scope or geographical restrictions, such covenants and restrictions will be
deemed modified so as to be valid and effective for such period of time, scope
and/or for such area as may be determined to be reasonable by a court of
competent jurisdiction and will be enforced accordingly to the fullest extent
lawfully permitted.  If any portion of this Article 3 is held to be invalid or
unenforceable for any reason such that it cannot be modified with respect to the
reasonableness of time, scope or geographical restrictions, such provisions will
be severed from this Agreement and the remaining covenants and restrictions or
portions thereof will remain in full force and effect.


Article 4.
Certain Covenants


4.1                      Conduct of Business Pending Closing.  From and after
the date hereof and until the Closing Date, unless the Buyer shall otherwise
consent in writing, Seller shall conduct the affairs of the Business in the
ordinary course and consistent with past practice.  Seller shall take reasonable
actions to maintain the Business’ property, equipment and other assets in
substantially the same condition as such assets existed on the date of this
Agreement and consistent with past practice and shall, subject to available
resources, comply in a timely fashion with the provisions of all the Assumed
Contracts and its other agreements and commitments.  Further, Seller shall not
incur additional debt (including, without limitation, any capital lease
obligations) through the Closing Date without the prior written consent of
Buyer.


4.2                      Certain Transitional Matters.
 
(a)           Remit Funds.  After the Closing, (i) Seller shall promptly
transfer and deliver to Buyer any cash or other property, if any, that Seller
may receive related to the Business or the Assets which was earned by the
Business after the Closing Date; and (ii) Buyer shall promptly transfer and
deliver to Seller any cash or other property, if any, that Buyer may receive
related to the Business or the Assets which was earned by the Business prior to
the Closing Date.


(b)           Assistance.  Seller shall cooperate with and assist Buyer and its
authorized representatives in order to provide, to the extent reasonably
requested by Buyer, an efficient transfer of control of the Assets, and to avoid
any material undue interruption in the activities and operations of the Business
following the Closing Date.  Such assistance shall be provided on a reasonable
basis during normal business hours and shall include, among other reasonable
requests, assistance in retaining the customers of the Business for the benefit
of Buyer after the Closing Date.  Buyer shall reimburse the party providing
assistance for direct out-of-pocket expenses incurred in providing such
assistance.


(c)           Assignment of Assumed Contracts; Consents.  Seller shall use
commercially reasonable efforts prior to, and if necessary after, the Closing
Date, to obtain at the earliest practicable date but no later than thirty (30)
days after the Closing Date, the consent to the assignment to Buyer of the
Assumed Contracts which require consent to assignment, without any conditions
adverse to Buyer.  To the extent that such consents are obtained after the
Closing Date, Seller shall keep the applicable contracts in effect and shall
give Buyer the benefit of such contracts to the same extent as if they had been
assigned and Buyer shall perform the obligations under such contracts relating
to the benefit obtained by Buyer.  Notwithstanding anything to the contrary, it
is understood by the parties that the Original Lease is not being assigned and
is not part of the Assumed Contracts.


9

--------------------------------------------------------------------------------


(d)                       Publicity.  Buyer shall consult with Seller before
issuing any press release or otherwise making any public announcements,
including any announcement to employees, with respect to this Agreement or the
transactions contemplated hereby (except to the respective directors and
officers of Seller and Buyer), and shall not issue any such press release or
make any such public announcement prior to such consultation and written consent
of Seller, except as required by law.  Seller shall not make any press release
or external public announcement regarding this Agreement or the transactions
contemplated hereby without prior approval of the Buyer.


4.3                      Foxwood Stores.  From and after the date hereof, Seller
shall use commercially reasonable efforts to assist Buyer in its efforts to
complete a transaction with Foxwoods Development Co. (“Foxwoods”) wherein the
coffee shops currently owned by Foxwoods and located on the premises of the
Foxwoods Resort Casino located in Mashantucket, Connecticut would become Java
Detour® stores.


4.4                      Lease Extension.   Seller shall use commercially
reasonable efforts to obtain an extension or option to extend (an “Extension”)
for that certain Lease (the “Original Lease”) dated as of May 1, 2002 by and
between Wells Fargo Bank, N.A. as Trustee for Goodwin Family Memorial Trust and
Dimitri Samaha, an affiliate of Seller (“Tenant”), such Extension to be in the
name of Tenant for a period of at least five (5) years with the same terms and
conditions as the Original Lease except that the Minimum Rent and Additional
Rent (as such terms are defined in the Original Lease) due and payable pursuant
to the Extension may reflect an increase of up to fifteen percent (15%) from the
rent payable in the last year of the Original Lease to the rent payable in the
first (1st) year of the Extension.  To the extent that Seller obtains an
Extension in accordance with the terms and conditions set forth herein and in
form and substance reasonably satisfactory to Buyer, Buyer hereby agrees and
acknowledges that it shall cause Java Detour to issue Seller Five Hundred
Thousand (500,000) Shares of Common Stock to Seller upon execution of the
Extension; provided, that Seller’s failure to obtain an Extension shall not be
deemed to be a breach of this Agreement so long as Seller has used commercially
reasonable efforts to obtain such Extension.


                4.5                      Strategic Opportunities.  From and
after the date hereof, Seller shall use commercially reasonable efforts to seek
out and facilitate certain strategic opportunities for Buyer including, without
limitation, the potential deal with certain stadium venues (each a “Strategic
Opportunity”).  Buyer and Seller each acknowledge and agree that in exchange for
presenting such Strategic Opportunities to Buyer, Seller may seek additional
compensation for presenting such opportunities to Buyer.  Buyer and Seller
further acknowledge and agree that each Strategic Opportunity shall be
reasonably evaluated on a case-by-case basis; provided, that Buyer shall not be
obligated to pursue any of the Strategic Opportunities presented by Seller and
any such decision shall be made in Buyer’s sole discretion.


10

--------------------------------------------------------------------------------


4.6                      Board of Directors.  After the Closing Date, at
Seller’s request, Buyer shall cause Java Detour to designate Charles Tover as a
nominee for appointment to Java Detour’s board of directors at the first (1st)
annual shareholder’s meeting following the Closing.  In the event that Charles
Tover is elected to Java Detour’s board of directors, he shall receive the same
compensation package and access to operating and financial information of Java
Detour as the other members of the board.  Notwithstanding anything to the
contrary, in the event that Charles Tover is not elected to Java Detour’s board
of directors after being nominated by Buyer at Seller’s request, Buyer shall not
be deemed to have breached this Section 4.6.


                4.7                      Product Placement.  After the Closing,
the Seller shall use commercially reasonable efforts to cause seven (7)
promotional feature film contracts to be executed within thirty-six (36) months
from the Closing wherein Java Detour® products and/or store would be featured
for a minimum of fifteen (15) seconds per film, such feature film to include
“A-rated” actors (as such term is commonly defined and understood within the
film industry) (the “Product Placement”).  Notwithstanding the foregoing, Buyer
and Seller acknowledge and agree that Seller shall not be obligated to complete
the Product Placement pursuant to the terms and conditions set forth in this
Section 4.7 and failure to complete such Product Placement shall not be deemed
to be a breach of this Agreement so long as Seller has used commercially
reasonable efforts with respect to completing the Product Placement.  Buyer and
Seller further acknowledge and agree that to the extent that Buyer is
unsatisfied with any of Seller’s or its affiliates’ efforts under this Agreement
or any agreement contemplated hereby, Buyer may, in its reasonable discretion,
cease paying any Management Fee (as such term is defined in the Foxwoods
Finder’s Agreement) due and payable under the Foxwoods Finder’s Agreement
without any further obligation on the part of Buyer or Seller thereunder, except
that Buyer shall not in any event cease paying any Management Fee otherwise due
and payable under the Foxwoods Finder’s Agreement solely as a result of Seller’s
failure to complete the Product Placement pursuant to the terms and conditions
set forth in this Section 4.7.


4.8                      Beverly Store.  After the Closing, without further
consideration, in the event that Seller or its affiliates shall assume operating
control of all or a portion of that certain building located at 8623 Beverly
Blvd., Los Angeles, California (the “Beverly Building”), Buyer and Seller
acknowledge and agree that the space currently occupied by the existing café at
such building will be allocated to Buyer to be converted into a Java Detour®
store or office location (the “Beverly Store”), such conversion to be undertaken
by Buyer at Buyer’s sole expense and cost; provided, that in no event shall
Seller or its affiliates, as the case may be, require Buyer to pay any rent with
respect to Buyer’s use of the Beverly Store so long as Seller or its affiliates
shall retain its operating control of the Beverly Building.  Buyer and Seller
further acknowledge and agree that to the extent Buyer hosts any special events
at the Beverly Store, Buyer shall allocate fifty percent (50%) of the proceeds
received from any such events to the restaurant located in the Beverly Building
as designated by Seller.


11

--------------------------------------------------------------------------------


4.9                      Lebanon.  Buyer shall grant an option to Seller or any
of its affiliates or partners to open and operate a Java Detour® franchise store
(“Lebanon Store”) in the territory of Lebanon, such option to be available to
Seller for a period of one (1) year following the Closing Date.  Buyer and
Seller acknowledge and agree that in the event that Seller or any of its
affiliates or partners shall exercise its option to open up the Lebanon Store
within the one (1)-year period, Buyer shall (X) waive its standard franchise fee
for such store and (Y) cap ongoing royalty fees due and payable in connection
with the Lebanon Store at three percent (3%) of such store’s gross revenues;
provided, that the owner and operator of the Lebanon Store agrees to pay for all
travel costs plus fifteen percent (15%) incurred by Buyer’s personnel in
connection with the set-up, building, training and operational support of the
Lebanon Store; provided, further, that the waiver of the standard franchise fee
and cap on ongoing royalty fees shall be limited to the Lebanon Store only and
shall not be applicable to any subsequent Java Detour® stores opened by Seller
or any of its affiliates or partners.


4.10                    Operating Agreement.  Buyer shall use commercially
reasonable efforts to take or cause to be taken such actions (including the
execution, acknowledgment and deliver of instruments, documents, transfers,
assignments and assurances) as may be necessary to ensure that the Operating
Agreement remains in full force and effect.  Seller acknowledges and agrees that
in the event that Seller shall be deemed to be in breach of any provision of the
Operating Agreement, such breach shall also be deemed to constitute a breach
under this Agreement.


Article 5.
Representations and Warranties of Seller


Seller hereby represents and warrants to Buyer that all statements set forth in
this Article 5 are true and correct.


5.1                      Organization.  Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of California.  Seller has the limited liability company power and
authority to operate, own and lease its properties and carry on its business as
now conducted.  Seller has the absolute and unrestricted power, authority and
capacity to enter into this Agreement and any agreements related hereto to which
it is or is to become a party and perform its obligations under this Agreement
and such related agreements.  Copies of the certificate of organization and
operating agreement of Seller, which have been delivered to Buyer, are complete
and correct.


5.2                      Authorization; Enforceability.  This Agreement and all
agreements contemplated hereby to which Seller is a party have been duly
executed and delivered by it and constitute the legal, valid and binding
obligations of Seller, enforceable against it in accordance with their
respective terms.  Seller has duly and validly authorized this Agreement and all
agreements contemplated hereby to which it is or is to become a party and all of
the transactions contemplated thereby.


12

--------------------------------------------------------------------------------


 5.3                      No Violation of Laws or Agreements.  Neither the
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby nor the compliance with or fulfillment of the terms,
conditions or provisions hereof by Seller will: (i) result in a breach of,
constitute a default or an event of default under any of the terms of, or give
to any other person the right to cause a termination of, any of the Assumed
Contracts or any other contract to which Seller is a party or by which its
Assets may be bound, (ii) result in the creation, maturation or acceleration of
any liability of Seller, (iii) violate any law or violate any judgment or order
of any governmental body to which Seller is subject or by which any of the
Assets may be bound or affected, or (iv) result in the creation or imposition of
any Lien or encumbrance upon any of the Assets or give to any other person any
interest or right therein.


                5.4                      Condition of Assets; Title.  Seller has
and is conveying good, marketable and exclusive title to all of the
Assets.  None of the Assets is subject to any Lien, encumbrance, impairment,
burden or charge of any kind or nature whatsoever, legal or equitable, or any
item similar or related to the foregoing.  Schedule 5.4 identifies any
outstanding liability in connection with the Business and the Assets.


                5.5                      Legal Proceedings.  No action, suit,
investigation, claim or proceeding of nay nature or kind whatsoever, whether
civil, criminal or administrative, by or before any governmental body or
arbitrator is pending or, to the knowledge of Seller, threatened against or
affecting Seller, any of the Assets or any of the transactions contemplated by
this Agreement.  Seller does not have pending any litigation against any third
party related to the Assets.

 
5.6                      Consents; No Assumed Contracts.  No consent of any
third party is required for the transfer to Buyer of any of the Assets.  There
are no Assumed Contracts.


5.7                      Undisclosed Liabilities; Creditors.  Seller has no
debts, obligations or liabilities, absolute, fixed, contingent or otherwise, of
any nature whatsoever, whether due or to become due (including unasserted
claims), whether incurred directly or by any predecessor thereto, and whether
arising out of any condition that occurred or existed on or before the Closing
Date, whether or not then known, due or payable which such debt would adversely
affect the Business or the Assets or the sale thereof to Buyer.  Schedule 5.7
identifies all of Seller’s creditors and Seller represent and warrant that it
has no debts, obligations or liabilities, absolute, fixed, contingent or
otherwise, of any nature whatsoever, whether due or to become due to such
creditors or otherwise, which such debt or obligation would adversely affect the
Business or the Assets or the sale thereof to Buyer.


                5.8                      Compliance with Laws.  The operation of
the Business is not now being conducted and has not been conducted in violation
of any applicable law (including any environmental law), ordinance, statute,
rule, regulation permit or license, and no event has occurred or condition or
state of facts exist which could give rise to any such violation.


13

--------------------------------------------------------------------------------


5.9                      Customer Relations.  To Seller’s knowledge, there
exists no condition or state of facts or circumstances involving Seller’s
customers, suppliers, distributors or sales representatives that Seller can
reasonably foresee that could adversely affect the Business or the Assets after
the Closing Date.


5.10                      Finders’ Fees; No Existing Discussions.  Except for
the fee being paid to Charles Tover pursuant to the Tover Finder’s Agreement,
neither Seller nor any of its respective officers, members or employees has
employed any broker or finder or incurred any liability for any brokerage fee,
commission or finders’ fee in connection with any of the transactions
contemplated by this Agreement.  As of the date of this Agreement, Seller is not
engaged, directly or indirectly, in any discussions or negotiations with any
other party with respect to a proposal to acquire, in any manner, the Assets,
the Business or the membership interests of Seller.


5.11                      Investment Representations.


(a)           Seller has received the Agreement and carefully read such
Agreement; the decision to acquire Common Stock has been taken solely in
reliance upon the information contained in the Agreement, and such other written
information supplied by an authorized representative of Java Detour as Seller
may have requested.  Seller acknowledges that all documents, records and books
pertaining to this investment have been made available for inspection by Seller,
its attorneys, accountants and purchaser representatives upon request prior to
tendering this Agreement, and that Seller has been informed by Java Detour that
its books and records will be available for inspection by Seller or its agents
and representatives at any time, and from time to time, during reasonable
business hours and upon reasonable notice.  Seller further acknowledges that it
(or its advisors, agents and/or representatives) have had a reasonable and
adequate opportunity to ask questions of and receive answers from Java Detour
concerning the terms and conditions of the acquisition of Common Stock, the
nature of Common Stock and the business and operations of Java Detour, and to
obtain from Java Detour such additional information, to the extent possessed or
obtainable without unreasonable effort or expense, as is necessary to verify the
accuracy of the information contained in the Agreement or otherwise provided by
Java Detour; all such questions have been answered by Java Detour to the full
satisfaction of Seller.  Seller is not relying upon any oral information
furnished by Java Detour or any other person in connection with his/her
investment decision, and in any event, no such oral information has been
furnished to Seller which is in any way inconsistent with or contradictory to
any information contained in the Agreement, or otherwise provided to Seller by
Java Detour in writing as described above.


(b)           Seller is an “accredited investor” as such term is defined in Rule
501 of Regulation D.


(c)           Seller: (1) has adequate net worth and means of providing for
current financial needs and possible personal contingencies, (2) has no need for
liquidity in this investment; and (3) is able to bear the economic risks of an
investment in Common Stock for an indefinite period of time, and of losing the
entire amount of such investment.


14

--------------------------------------------------------------------------------


(d)           Seller understands and acknowledges that an acquirer of Common
Stock must be prepared to bear the economic risk of such investment for an
indefinite period because of: (A) the heightened nature of the risks associated
with an investment in Java Detour due to its status as a development stage
company; (B) illiquidity of Common Stock due to the fact that the Common Stock
has not been registered under the 1933 Act or any state securities act (nor
passed upon by the Securities & Exchange Commission or any state securities
commission), and Common Stock has not been registered or qualified by Seller
under federal or state securities laws solely in reliance upon an available
exemption from such registration or qualification, and hence such Common Stock
cannot be sold unless it is subsequently so registered or qualified (which is
not likely), or are otherwise subject to any applicable exemption from such
registration requirements; and (C) substantial restrictions on the transfer of
Common Stock, as set forth in, among other documents, this Agreement and by
legend on the face or reverse side of any certificate evidencing an ownership
interest in Java Detour.


(e)           Seller has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in Common Stock.


(f)           Seller understands and acknowledges that an investment in Common
Stock is speculative in nature, and involves certain risks.


(g)           Seller is not a member of the National Association of Securities
Dealers, or of any other self-regulatory agency which would require approval
prior to any acquisition of Common Stock.


(h)           Seller is acquiring Common Stock for its own investment, and not
with a view toward the subdivision, resale, distribution, or fractionalization
thereof.  Seller does not have any contract, undertaking, arrangement or
obligation with or to any person to sell, transfer, or otherwise dispose of
Common Stock (or any portion thereof hereby acquired), and has no present
intention to enter into any such contract, undertaking, agreement or
arrangement.


(i)           The offering of Common Stock was made only through direct,
personal communication between Seller (or representatives thereof) and Java
Detour; the acquisition of Common Stock by Seller is not the result of any form
of general solicitation or general advertising including, but not limited to,
the following: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine, or other written communication, or
broadcast over television, radio or any other medium; or (ii)  any seminar or
meeting to which the attendees had been invited by any general solicitation or
general advertising.


(j)           Seller has been advised to consult with an attorney regarding
legal matters concerning the acquisition and ownership of Common Stock, and with
a tax advisor regarding the tax consequences of acquiring such stock.


(k)          Seller has not distributed the Agreement, or any other information
pertaining to the acquisition of Common Stock hereunder, to anyone other than
its representative and/or its investment, legal or accounting advisors in
connection with its consideration of an acquisition of Common Stock.


15

--------------------------------------------------------------------------------


5.12                      Lock-Up Restrictions.


(a)           Java Universe agrees that other than as set forth below, it shall
not: (i) sell, assign, exchange, transfer, pledge, distribute or otherwise
dispose of (X) any of the Common Stock received by Java Universe pursuant to
this Agreement, or (Y) any interest (including, without limitation, an option to
buy or sell) in any such Common Stock, in whole or in part, and no such
attempted transfer shall be treated as effective for any purpose; or (ii) engage
in any transaction in respect of any Common Stock received by Java Universe
pursuant to this Agreement or any interest therein, the intent or effect of
which is the effective economic disposition of such shares (including, but not
limited to, engaging in put, call, short-sale, straddle or similar market
transactions) (the foregoing restrictions are referred to herein as “Lock-Up
Restrictions”).


(b)          Java Universe’s Common Stock (including any Common Stock issued
pursuant to Section 4.4 hereof) acquired pursuant to this Agreement shall be
released from the Lock-Up Restrictions on the date eighteen (18) months after
the Closing Date.


(c)           The certificates evidencing the Common Stock received by Java
Universe pursuant to this Agreement shall bear a legend as set forth below and
such legend shall remain during the term of the Lock-Up Restrictions as set
forth above:


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER RESTRICTIONS
SET FORTH IN THAT CERTAIN ASSET PURCHASE AGREEMENT BY AND AMONG JDCO, INC., A
CALIFORNIA CORPORATION, SOLELY FOR PURPOSES OF ARTICLE SIX, JAVA DETOUR, INC., A
DELAWARE CORPORATION, SOLEY FOR PURPOSES OF ARTICLE THREE, ELIE SAMAHA AND
JOSEPH MERHI, AND THE HOLDER HEREOF (THE “PURCHASE AGREEMENT”), AND MAY NOT BE
SOLD, ASSIGNED, EXCHANGED, TRANSFERRED, ENCUMBERED, PLEDGED, DISTRIBUTED OR
OTHERWISE DISPOSED OF PRIOR TO THAT CERTAIN TIME PERIOD DETAILED IN SECTION 5.12
OF THE PURCHASE AGREEMENT.  THE ISSUER AGREES TO REMOVE THIS RESTRICTIVE LEGEND
(AND ANY STOP ORDER PLACED WITH THE TRANSFER AGENT) UPON THE EXPIRATION OF THE
TIME PERIOD SPECIFIED IN SECTION 5.12 OF THE PURCHASE AGREEMENT.  A COPY OF THE
PURCHASE AGREEMENT IS AVAILABLE FOR YOUR REVIEW AT THE PRINCIPAL EXECUTIVE
OFFICE OF THE ISSUER.”
 
5.13                      Disclosure.  None of the representations or warranties
of Seller contained in this Article 5 and none of the information contained in
the Schedules referred to in this Article 5 is false or misleading in any
material respect or omits to state a fact necessary to make the statements in
this Article 5 or in the Schedules to Article 5 not misleading in any material
respect.


16

--------------------------------------------------------------------------------


Article 6.
Representations and Warranties of Java Detour


6.1                      Organization.  Java Detour is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Java Detour has the corporate power and authority to operate, own and
lease its properties and carry on its business as now conducted.  Java Detour
has the absolute and unrestricted power, authority and capacity to enter into
this Agreement and any agreements related hereto to which it is or is to become
a party and perform its obligations under this Agreement and such agreements
contemplated hereby.  Java Detour is not in violation or default of any of the
provisions of its Articles of Incorporation or Bylaws.


6.2                      Authorization; Enforceability.  This Agreement and all
agreements contemplated hereby to which Java Detour becomes a party, has been
duly executed and delivered by Java Detour, and constitutes the legal, valid and
binding obligations of Java Detour enforceable against it in accordance with
their respective terms.  Each agreement contemplated hereby to which Java Detour
is to become a party, when executed and delivered by Java Detour, will
constitute the legal, valid and binding obligation of Java Detour, enforceable
against it in accordance with the terms of such legal agreement.  All agreements
contemplated hereby to which Java Detour is or is to become a party have been
duly and validly authorized by all necessary limited liability company
proceedings by Java Detour.


6.3                      Capitalization.


(a)           As of the date hereof, the authorized capital stock of Java Detour
consists of (A) 75,000,000 shares of common stock, par value $0.001 per share
(the “Common Stock”), of which 28,743,823 common shares are issued and
outstanding and (B) 5,000,000 shares of preferred stock, $0.001 par value (the
“Preferred Stock” and together with the Common Stock, the “Java Detour Shares”),
of which no shares are issued and outstanding.  All of the outstanding Java
Detour Shares have been duly authorized and are validly issued, fully paid and
non-assessable, and were not issued in violation of the preemptive rights of any
person.  All Common Stock to be issued hereunder will be issued in compliance in
all material respects with all applicable federal and state securities laws.  As
of the date of this Agreement, except as disclosed in Java Detour’s most
recently filed periodic report with the Securities and Exchange Commission (the
“Periodic Report”) and except for Common Stock issuable pursuant to this
Agreement, Java Detour has no other commitment or obligation to issue, deliver
or sell, or cause to be issued, delivered or sold, any Common Stock.  Except as
set forth in the Periodic Report, there are no bonds, debentures, notes or other
indebtedness of Java Detour, and no securities or other instruments or
obligations of Java Detour the value of which is in any way based upon or
derived from any capital or voting stock of Java Detour, having the right to
vote (or convertible into, or exchangeable for, securities having the right to
vote) on any matters on which stockholders of Java Detour may vote.


(b)          The Common Stock to be issued in exchange for the Assets as the
Purchase Price, when issued in accordance with the terms of this Agreement, will
be duly authorized, validly issued, fully paid and non-assessable, and will not
be subject to any preemptive or other statutory right of Java Detour
stockholders.


17

--------------------------------------------------------------------------------


Article 7.
Representations and Warranties of Buyer


Buyer represents and warrants to Seller as follows:


7.1                      Organization.  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of
California.  Buyer has the corporate power and authority to operate, own and
lease its properties and carry on its business as now conducted.  Seller has the
absolute and unrestricted power, authority and capacity to enter into this
Agreement and any agreements related hereto to which it is or is to become a
party and perform its obligations under this Agreement and such agreements
contemplated hereby.  Copies of the articles of incorporation and bylaws of
Buyer, which have been delivered to Seller, are complete and correct.


               7.2                      Authorization; Enforceability.  This
Agreement and all agreements contemplated hereby to which Buyer becomes a party,
has been duly executed and delivered by Buyer, and constitutes the legal, valid
and binding obligations of Buyer enforceable against it in accordance with their
respective terms.  Each agreement contemplated hereby to which Buyer is to
become a party, when executed and delivered by Buyer, will constitute the legal,
valid and binding obligation of Buyer, enforceable against it in accordance with
the terms of such legal agreement.  All agreements contemplated hereby to which
Buyer is or is to become a party have been duly and validly authorized by all
necessary limited liability company proceedings by Buyer.


               7.3                      No Violation of Laws or
Agreements.  Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby nor the compliance with or
fulfillment of the terms, conditions or provisions hereof by Buyer will: (i)
result in a breach of, constitute a default or an event of default under any of
the terms of, or give to any other person the right to cause a termination of,
any of the Assets or any other contract to which Buyer is a party or by which
its Assets may be bound, (ii) result in the creation, maturation or acceleration
of any liability of Buyer, (iii) violate any law or violate any judgment or
order of any governmental body to which Seller is subject or by which any of the
Assets may be bound or affected, or (iv) result in the creation or imposition of
any lien or encumbrance upon any of the Assets or give to any other person any
interest or right therein.


7.4                      Finders’ Fees.  Except for the fee being paid to
Charles Tover pursuant to the Tover Finder’s Agreement, neither Buyer nor any of
its officers, members or employees has employed any broker or finder or incurred
any liability for any brokerage fee, commission or finders’ fee in connection
with any of the transactions contemplated hereby.


18

--------------------------------------------------------------------------------


Article 8.
Survival of Representations, Warranties and Covenants; Indemnification.


8.1                      Survival of Representations, Warranties and
Covenants.  Subject to the limitations set forth in this Article 8, all
representations, warranties, covenants and obligations made by any party in this
Agreement shall survive the Closing.  Any limitation or qualification set forth
in any particular representation or warranty in Article 5, 6 or 7 shall not
limit or qualify any other representation or warranty in Article 5, 6 or 7.  The
right to indemnification under this Article 8 or any other remedy based on the
breach or inaccuracy of any representation or warranty in Articles 5, 6 or 7, or
breach of, or noncompliance with, any covenant or obligation in this Agreement
will not be affected by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the Closing Date, with respect to any such representation, warranty
covenant or obligation.  The waiver by any party of any condition at Closing of
the breach or inaccuracy of any representation or warranty, or breach of, or
noncompliance with, any covenant or obligation, will not affect the right of
such party to indemnification, payment of damages or other remedy based on such
breach, inaccuracy or noncompliance.


               8.2                      Indemnification by Seller.  Seller shall
indemnify, defend, save and hold harmless Buyer, its affiliates and their
respective officers, directors, employees, and agents (each, a “Buyer
Indemnitee”) from and against all Damages (collectively, “Buyer Damages”)
directly or indirectly asserted against, imposed upon, resulting to, or incurred
or required to be paid by any Buyer Indemnitee from or in connection with, (i)
any breach or inaccuracy of any representation or warranty made by Seller in
this Agreement, or in any certificate or document delivered by Seller in
connection with this Agreement or any other agreement to which Seller is or is
to become a party; and (ii) a breach or nonperformance of any covenant made or
obligation undertaken by Seller in or in connection with this Agreement or any
other agreement to which Seller is or is to become a party.


8.3                      Indemnification by Buyer.  Buyer shall indemnify,
defend, save and hold harmless Seller and its officers, directors, employees,
affiliates and agents (each, a “Seller Indemnitee”) from and against any and all
Damages (collectively, “Seller Damages”) directly or indirectly asserted
against, imposed upon, resulting to, or incurred or required to be paid by
Seller Indemnitee from or in connection with, (i) any breach or inaccuracy of
any representation or warranty made by Buyer in this Agreement or in any
certificate or document delivered by Buyer in connection with this Agreement or
any other agreement to which Buyer is a party, and (ii) a breach or
nonperformance of any covenant made or obligation undertaken by Buyer in or in
connection with this Agreement or any other agreement to which Buyer is or is to
become a party.


19

--------------------------------------------------------------------------------


Article 9.
Miscellaneous


                9.1                      Costs and Expenses.  Buyer and Seller
shall each pay its respective legal and other transactional fees and expenses
incurred by or on behalf of it in connection with this Agreement and the
transactions contemplated hereby.  All brokerage fees, transfer taxes (including
real property transfer taxes), all applicable sales, income, or use taxes in
connection with the conveyance of the Assets, including the real property, to
Buyer and to effect the other transactions contemplated hereby shall be borne
equally by Buyer and Seller; provided, that accrued real property taxes of the
Business Facility shall be prorated in accordance with local custom between
Buyer and Seller as of the Closing Date.  Buyer and Seller shall settle such
amounts within thirty (30) days following the Closing Date.


9.2                      Bulk Sales and Asset Transfer Laws.  Each of Buyer and
Seller waives compliance with the provisions of any applicable bulk sales and
asset transfer laws, and Seller agree to indemnify and hold Buyer harmless from
all claims made by creditors with respect to non-compliance with any bulk sales
and asset transfer laws, provided, however, that such waiver does not, as
between Buyer and Seller, relieve Seller of any debt, liability or obligation to
any other party.


9.3                      Further Assurances.  After the Closing, without further
consideration, Seller shall take or cause to be taken such actions (including
the execution, acknowledgment and deliver of instruments, documents, transfers
and assurances) as Buyer may reasonably request for the better conveying,
transferring, assigning and delivering of the Assets to Buyer.


                9.4                      Notices.  All notices given or made in
connection with this Agreement shall be in writing.  Delivery of written notices
shall be effective upon receipt.  All deliveries shall be made to the following
addresses:


(i)           if to Buyer or Java Detour, to:


 
JDCO, Inc.

 
1550 Bryant Street

 
Suite 500

 
San Francisco, CA 94103

 
Attn:  Michael Binninger

 
Facsimile:  (415) 241-9120



 
with a required copy to:



 
Kirkpatrick & Lockhart Preston Gates Ellis LLP

 
10100 Santa Monica Blvd., 7th Floor

 
Los Angeles, CA 90067

 
Attn:  Thomas Poletti, Esq.

 
Facsimile:  (310) 552-5001



20

--------------------------------------------------------------------------------


(ii)             if to Seller or Members:
 
Java Universe, LLC

  8228 Sunset Blvd., Suite 102
  West Hollywood, CA 90046
  Attn:  Carol Braidi


  with a required copy to:


 
Costa Abrams & Coate LLP

 
1221 Second Street, Third Floor

 
Santa Monica, CA 90401

 
Attn:  Alan Abrams

 
Facsimile:  310.576.6160



Any party may change the address to which notice (or copies) to it shall be
addressed by giving notice of that change to the other parties in accordance
with this Section.
           

9.5                      Assignment.  This Agreement and all the rights and
powers granted by this Agreement shall bind and inure to the benefit of the
parties and their respective successors and permitted assigns.  This Agreement
and the rights, interests and obligations under this Agreement may not be
assigned by operation of law or otherwise by any party without the prior written
consent of the other parties; provided that Buyer and Seller may assign this
Agreement and its rights, interests or obligations hereunder to any of its
respective affiliates.


9.6                      Consideration; Recitals; Governing Law.  The parties
acknowledge the mutual receipt and sufficiency of valuable consideration for the
formation of the legally binding contract represented by this Agreement.  The
consideration includes all of the representations, warranties, covenants and
obligations contained in this Agreement.  The recitals set forth on page one of
this Agreement are incorporated into this Agreement and made a part of this
Agreement.  This Agreement shall be governed by and construed in accordance with
the laws of the State of California without regard to its conflict of law
doctrines.


9.7                      Arbitration.  Except with respect to injunctive relief,
for any disputes, controversies or claims between the parties arising out of or
relating to this Agreement and the transactions contemplated hereby (each, a
“Dispute”), the parties shall make a good faith effort to reach an amicable
resolution for a period of thirty (30) days.  If the Dispute has not been
resolved by the parties within such thirty (30)-day time period, the parties
shall attempt in good faith to resolve such Dispute by mediation.  Any party
hereto may initiate a mediation proceeding by a request in writing to the other
party (the “Request”), and such parties will then be obligated to engage in a
mediation.  Any such mediation will be conducted in accordance with the American
Arbitration Association Commercial Arbitration Rules and Mediation Procedures
(“AAA Rules”).  The mediation shall be held at such location within the State of
California as mutually determined by the parties hereto, or as selected by the
mediator in the event the parties are unable to determine such location.  If the
Dispute has not been resolved pursuant to the aforesaid mediation procedure
within thirty (30) days of commencement of such mediation procedure, or if
either party will not participate in a mediation, the Dispute shall be settled
by arbitration in accordance with the AAA Rules.  The place of arbitration shall
be mutually determined by both parties.  The arbitrator(s) shall apply
California law in accordance with the regulations of the AAA Rules.  Judgment
upon the award rendered by the arbitrator(s) resulting from such arbitration
shall be in writing, and shall be final and binding upon all involved
parties.  Notwithstanding anything to the contrary, the arbitrator(s) are not
empowered to award damages in excess of actual damages, including punitive or
consequential damages.  All deadlines specified in this Section 9.7 may be
extended by mutual written agreement between the parties.
21

--------------------------------------------------------------------------------




9.8                      Schedules.  Any item disclosed on any Schedule to this
Agreement shall only be deemed to be disclosed in connection with (i) the
specific representation and warranty to which such Schedule is expressly
referenced, (ii) any specific representation and warranty which expressly
cross-references such Schedule and (iii) any specific representation and
warranty to which any other Schedule to this Agreement is expressly referenced
if such other Schedule expressly cross-references such Schedule.


                9.9                      Amendment and Waiver; Cumulative
Effect.  To be effective, any amendment or waiver under this Agreement must be
in writing and signed by the parties hereto.  Neither the failure of any party
to exercise any right, power or remedy provided under this Agreement or to
insist upon compliance by any other party with its obligations under this
Agreement, nor any custom or practice of the parties at variance with the terms
of this Agreement, shall constitute a waiver by such party of its right to
exercise any such right, power or remedy or to demand such compliance.  The
rights and remedies of the parties are cumulative and not exclusive of the
rights and remedies that they otherwise might have now or hereafter at law, in
equity, by statute or otherwise.


              9.10                      Entire Agreement; No Third-Party
Beneficiaries.  This Agreement (including any agreements incorporated herein)
and the Schedules and Exhibits contain the entire agreement between the parties
with respect to the subject matter hereof, and there are no agreements,
understandings, representations and warranties regarding the subject matter
hereof between the parties other than those set forth or referred herein.  This
Agreement supersedes all prior or contemporaneous agreements and understandings,
negotiations, inducements or conditions, express or implied, oral or written,
among the parties.  Except for the provisions of Sections 8.2 and 8.4 relating
to Buyer Indemnitees and Seller Indemnitees, this Agreement is not intended to
confer upon any person other than the parties any rights or remedies under this
Agreement.


             9.11                      Severability.  If any term or other
provision of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal or incapable of being enforced under any applicable legal
requirement in any particular respect or under any particular circumstances,
then, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party, (a) such term or provision shall nevertheless remain in full force and
effect in all other respects and under all other circumstances, and (b) all
other terms, conditions and provisions of this Agreement shall remain in full
force and effect.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner so that the transactions
contemplated hereby are fulfilled to the fullest extent possible.


22

--------------------------------------------------------------------------------


           9.12                      Counterparts.
  This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall be deemed to
be one and the same instrument.


[Remainder of Page Intentionally Left Blank]

 
23

--------------------------------------------------------------------------------

 



The parties, each intending to be legally bound by this Agreement, have executed
this Agreement as of the first date identified in the first sentence of this
Agreement.


 
JDCO, INC.





 
By:
/s/ Michael Binninger
 

 
Name:
Michael Binninger

 
Title: Chief Executive Officer





 
JAVA DETOUR, INC., solely for purposes of Article Six





 
By:
/s/ Michael Binninger
 

 
Name:
Michael Binninger

 
Title: Chief Executive Officer





 
JAVA UNIVERSE, LLC





 
By:
/s/ Elie Samaha
 

 
Name: Elie Samaha

 
Title: Manager



 
By:
/s/ Joseph Merhi
 

 
Name: Joseph Merhi

 
Title: Manager







 
 
 /s/ Elie Samaha      ELIE SAMAHA, solely for purposes of Article Three

 








 
 
 /s/ Joseph Merhi      JOSEPH MERHI, solely for purposes of Article Three

                              
 
Asset Purchase Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 

Schedule 1.1(c)
Machinery, Equipment and Other Personal Property


All furniture, fixture and equipment and other physical assets purchased by
Seller, and delivered to the Business Facility on or prior to the Closing Date
by Hockenbergs or any similar and/or related vendors.

 
 

--------------------------------------------------------------------------------

 

Schedule 1.1(h)
Permits, Licenses and Authorizations


1.           Health permit
2.           Occupancy permit
3.           Patio permit
4.           Signage permit
5.           Street and sidewalk permit
6.   Special Event permit (four (4) allotted per calendar year) issued to Seller
by the City of West Hollywood
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 1.1(j)
Asset List


None.



 
 

--------------------------------------------------------------------------------

 

Schedule 1.5
Purchase Price Allocation


 

 Inventory                                                      $3,000
 Supplies                                                                
 $2,000  Furniture, Fixtures and
Equipment                                                                                     
 $325,000  Leasehold 
Improvements                                                                           
 $970,000  Goodwill/Operating Agreement   $150,000

 
 
                                                                


 
 

--------------------------------------------------------------------------------

 

Schedule 5.4
Condition of Assets; Title


None.



 
 

--------------------------------------------------------------------------------

 

Schedule 5.7
Undisclosed Liabilities; Creditors


None.
 

--------------------------------------------------------------------------------

